 

EXHIBIT 10.7

 

EIGHTH AMENDMENT AND RESTATEMENT

OF THE ESCO TECHNOLOGIES INC.

EMPLOYEE STOCK PURCHASE PLAN

(Incorporating all amendments through August 2, 2018

 

1. Title: This Plan shall be known as the “ESCO Technologies Inc. Employee Stock
Purchase Plan”. ESCO Technologies Inc. (the “Company”) is a Missouri corporation
with its principal offices located at 9900A Clayton Road, St. Louis, Missouri
63124.

 

2. Purpose: The purpose of the Plan is to provide a convenient method by which
employees of the Company and its domestic subsidiaries, who wish to do so, may
purchase shares of the common stock of the Company (hereinafter referred to as
“Common Stock”).

 

3. Eligibility: A division or domestic subsidiary of the Company may elect to
permit its employees to participate in the Plan subject to the approval of the
Chairman and Chief Executive Officer of the Company or any other Senior
Corporate Officer of the Company to whom such authority has been delegated by
the Chairman and Chief Executive Officer of the Company. All current and future
employees of the units listed in Attachment 1 hereto are eligible to participate
in the Plan. Upon the addition or subtraction of a participating subsidiary the
Company shall cause Attachment 1 to be appropriately updated, indicating the
effective date of the change.

 

4. Participation:

 

(a)Participation in the Plan shall be entirely voluntary. Upon written
application by any eligible employee to the Trustee on a Company-approved Plan
participation and election form (the “Plan Participation/Election Form”), an
account shall be opened with respect to such employee in the name of the
employee. Eligible employees for whom accounts are opened and maintained in
accordance with the terms of the Plan are herein referred to as “participants.”

 

(b)A participant may not assign or pledge any interest the participant may have
under the Plan.

 

5. The Trustee: The Plan shall be administered by one or more Trustees (herein
called the “Trustee,” whether one or more) appointed by an officer designated by
the Board of Directors of the Company. The Trustee shall at all times be “an
agent independent of the issuer” as defined in Rule 10b-18 under the Securities
Exchange Act of 1934 (the “1934 Act”). The Trustee shall have power and
authority to establish such procedures as the Trustee shall deem necessary to
effect equitably and fairly the provisions and the intent of the Plan.

 

6. Contributions by Participants:

 

(a)Participants may make contributions to the Plan only through payroll
deductions. By completing and submitting a Company-approved form, participants
may authorize the Company to make deductions from their “Compensation,” as
defined in the Company’s Employee Savings Investment Plan (the “401(k) Plan”) to
be applied to the purchase of Common Stock of the Company under the terms of the
Plan.

 

(b)Deductions authorized for such purpose shall be whole percentages of
Compensation and shall not be less than one percent (1%) nor more than ten
percent (10%). The Company may establish rules of uniform application regarding
a participant's ability to change the participant’s deduction authorizations.

 

(c)Participants’ contributions shall be included in their gross income for
purposes of applicable income and employment taxes.

 

(d)A participant may cease making contributions to the Plan at any time by
completing a Company-approved form revoking the participant’s payroll
withholding authorization . Such cessation shall be effective no later than the
second payroll after receipt of the participant’s direction to cease
withholding. In such event the shares allocated to the participant shall remain
in the Plan until withdrawn as set forth in Sections 10 or 11 below; however, if
the participant later wishes to resume making contributions to the Plan the
participant must complete a new Plan Participation/Election Form.

 

 

 

 

 

7. Stock Purchases and Allocation to Participant Accounts: Stock purchases under
the Plan, and allocation of such stock to the accounts of participants, shall be
effected pursuant to the following rules and procedures:

 

(a)The Company shall remit amounts withheld pursuant to payroll authorizations
under the Plan to the Trustee on a monthly basis as promptly as practicable
after the end of each month.

 

(b)At the discretion of a Senior Corporate Officer of the Company, the Company
or a domestic subsidiary or division which participates in the Plan may
contribute in cash an amount not to exceed twenty percent (20%) of the amounts
contributed by participants. The Company’s contribution amounts may be
separately determined for each such subsidiary or division. Amounts contributed
by the Company or a subsidiary under this Section 7(b) shall be considered as
additional compensation to the participants for purposes of applicable income
and employment taxes. Commencing October 15, 2003, the total number of shares of
Common Stock that may be purchased under the Plan with the Company’s
contribution amounts shall not exceed two hundred thousand (200,000) shares,
which number shall be adjusted to reflect stock dividends, stock splits, reverse
stock splits and similar matters occurring after August 2, 2018 that affect the
number of outstanding shares of Common Stock.

 

(c)The Trustee shall use amounts contributed pursuant to Sections 7(a) and 7(b)
to purchase shares of the Common Stock of the Company on a monthly basis as
promptly as practicable after receipt of such amounts. Common Stock may be
purchased from sellers unaffiliated with the Company in private transactions, or
such purchases may be effected on the New York Stock Exchange. No private
transaction may be at a price greater than the then-market price of the
Company's Common Stock on the New York Stock Exchange. Common Stock may not be
purchased from the Company or its affiliates.

 

(d)Following each stock purchase, the Trustee shall allocate shares purchased by
the Trustee to the participants’ accounts pro rata according to their respective
contributions to the purchase price. The cost per share charged against the
account of each participant for shares allocated to the participant’s account
shall be the average cost to the Trustee for the shares purchased by the Trustee
(including brokerage fees and any other expenses directly applicable to the
purchase of such shares). Both whole and fractional shares shall be allocated.

 

(e)The Trustee shall maintain a book entry account for each participant and
shall issue stock certificates to a participant only upon the circumstances and
in the manner provided in Section 10.

 

(f)Cash dividends received by the Trustee on shares held by it under the Plan
shall be used by the Trustee to purchase additional shares which shall be
allocated among all participants, pro rata, on the basis of their respective
account balances and credited to the accounts of participants as additional
contributions under the Plan. Account balances for this purpose shall be
determined as of the dividend record date preceding the allocation of shares to
such accounts. Any shares of the Common Stock of the Company received by the
Trustee as a stock dividend on shares held by it shall be treated as additional
shares purchased by the Trustee under the Plan, at no cost, and shall be
allocated and otherwise dealt with by the Trustee in the same manner as any
other shares purchased by the Trustee under the Plan. Dividends received by the
Trustee shall be deemed to have been received by the Trustee on the payment
dates provided for the declaration of such dividends.

 

(g)The Company does not guarantee in any way the price of shares purchased under
the Plan against decline in market value.

 

8. Voting of Stock Held Under the Plan: For each meeting of stockholders, the
participants will have the right to vote all shares credited to their respective
accounts under the Plan, whether registered in the name of the Trustee or its
nominee. Shares held by the Trustee under the Plan but for any reason not
allocated to the account of a participant will not be voted by the Trustee.

 

9. Costs of Administering the Plan: All costs and expenses of administering the
Plan, including the fees of the Trustee, shall be paid by the Company.

 

 

 

 

10. Distributions from Participants’ Accounts:

 

(a)A participant may from time to time elect to withdraw any number of whole
shares allocated to the participant’s Plan account in any of the following ways,
in each case by submitting an appropriate Plan Participation/Election Form or by
such other method as may be approved by the Trustee and the Company:

 

(i)The participant may elect to have ownership of a number of whole shares
withdrawn from the Plan and transferred from the participant’s Plan account to
the participant as an individual. Within approximately one week after the
Trustee’s receipt of the withdrawal election, the Trustee will deduct the number
of withdrawn shares from the participant’s Plan account and credit them to the
participant’s individual book-entry share ownership account. Alternatively, the
participant may direct the Trustee to have the withdrawn shares transferred to
the participant’s brokerage account or to such other account or in such other
manner as the Company may approve in its sole discretion.

 

(ii)The participant may request the sale of a number of whole shares allocated
to the participant’s Plan account. The Trustee will endeavor to sell the shares
within one week of receiving written authorization to sell the shares, and will
promptly deliver a check to the participant less any commission charged by the
Trustee.

 

(b)The Trustee may establish such other procedures as it deems necessary to
administer withdrawals in accordance with the intent of the Plan.

 

(c)Except for sale commissions, no charges shall be imposed against the
participant or the participant’s account by reason of a withdrawal of shares.
However, if the participant requests the Trustee to issue and deliver a stock
certificate for the withdrawn shares (in lieu of having them transferred to a
book-entry share account), the participant will be responsible for any costs
associated with the issuance of a paper certificate.

 

(d)Except as set forth in Section 11, no participant shall have any right to
receive a distribution of fractional shares in the participant’s account, or to
receive the value thereof in cash.

 

11. Termination of Participation in the Plan:

 

(a)A participant may voluntarily elect to completely withdraw from the Plan and
terminate participation in the Plan by submitting an appropriate Plan
Participation/Election Form.

 

(b)A participant’s participation in the Plan will automatically terminate upon
the participant’s death, retirement, total disability, entering military
service, or other termination of employment.

 

(c)Upon the termination of a participant’s Plan participation, the participant’s
account will be settled and distributed as soon as practicable after such event
occurs and after the Trustee receives notice of such termination or in the event
of death, after the appointment of the legal representative of the estate of the
deceased and the satisfaction of any other applicable legal requirements. The
whole shares of stock which have been allocated to the account of such former
participant shall be distributed as provided in section 10, and the Trustee
shall pay to the former participant an amount in cash equal to any fractional
share remaining in the former participant’s account. In the case of the death of
a participant who is the sole account holder, the Trustee shall make such
distribution and payment to the legal representative of such participant.

 

12. Reports to Participants: The Trustee will render regular reports to each
participant under the Plan, showing, for the period of the report, the
contributions made and dividends, if any, credited to such participant's
account; the number of shares allocated to such participant; the purchase price
for such shares charged against the participant’s account; and the number of
shares withdrawn, if any. Such reports shall be made not less frequently than
once each quarter.

 

13. Amendment and Termination of the Plan: The Company reserves the right with
respect to any or all employees, including those who may be participants under
the Plan, to amend or terminate the Plan at any time; provided that, except with
respect to termination of the Plan and changes in the amount of contributions by
participants under Section 6 or by the Company or a division or domestic
subsidiary under Section 7(b), such authority may be delegated to any Senior
Corporate Officer of the Company subject to such conditions as the Human
Resources and Compensation Committee of the Board of Directors of the Company
may determine from time to time. In the event of termination of the Plan, each
participant will receive from the Trustee within sixty (60) days after the date
of termination a certificate for the whole shares which have been acquired for
the participant and an amount in cash equal to the fractional share remaining in
the participant’s account.

 

14. Section 16 Compliance: With respect to persons subject to Section 16 of the
1934 Act, transactions under the Plan are intended to comply with the applicable
conditions of Rule 16b-3 or its successors under the 1934 Act. To the extent any
provision of the Plan and any action thereunder fail to so comply, it shall be
deemed null and void to the extent permitted by law.

 

15. Effective Date: The Plan became effective on October 15, 2003. This
Amendment and Restatement incorporates all amendments through August 2, 2018.

 

 

 

 

ATTACHMENT 1

(Last Revised Effective August 2, 2018)

 

  (Effective Date, If Later Unit   than the Above Date)       Crissair, Inc.    
      Doble Engineering Company           ESCO Technologies Inc.          
ETS-Lindgren Inc.           Hi-Tech Metals, Inc.           Mayday Manufacturing
Co.           NRG Systems, Inc.           PTI Technologies Inc.          
Thermoform Engineered Quality LLC           VACCO Industries           Xtensible
Solutions, LLC    

 

 

